NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              LEONARDO V. REBOJA,
                   Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2018-1615
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-17-0676-I-1.
                ______________________

                Decided: October 5, 2018
                ______________________

    LEONARDO V. REBOJA, San Narciso, Zambales, Philip-
pines, pro se.

    ANDREW JAMES HUNTER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by DEBORAH ANN BYNUM, ROBERT EDWARD KIRSCHMAN,
JR., CHAD A. READLER.
                ______________________

  Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
2                                             REBOJA v. OPM




PER CURIAM.
    Leonardo V. Reboja appeals from a final decision of
the Merit Systems Protection Board (“the Board”) affirm-
ing the Office of Personnel Management’s (“OPM”) denial
of his request for annuity benefits under the Civil Service
Retirement System (“CSRS”). See Reboja v. Office of Pers.
Mgmt., No. SF-0831-17-0676-I-1, 2017 MSPB LEXIS
5403, at *16–17 (M.S.P.B. Dec. 22, 2017) (“Decision”). For
the reasons that follow, we affirm.
                       BACKGROUND
    Reboja worked at the ship repair facility on the U.S.
Naval Base in Subic Bay, Philippines from June 2, 1972
to November 16, 1990. At the time of Reboja’s termina-
tion, he had been employed in a number of not-to-exceed
and indefinite appointments as a Pipefitter Helper, Pipe-
coverer and Insulator Helper/Intern, and Pipecoverer and
Insulator. His federal service totaled 17 years, 5 months,
and 25 days.
    During his employment, Reboja’s personnel forms
(“SF-50”) listed his retirement plan as “Other” or “None”
and his annuitant indicator as “Not Applicable.” Resp’t’s
App. (“R.A.”) 22–45. No deductions were withheld from
his pay for the CSRS. The SF-50 issued at Reboja’s
resignation indicates that he was entitled to lump-sum
benefits equivalent to 60 percent of 17 months basic pay
based on his creditable service pursuant to the collective
bargaining agreement (“CBA”) of January 17, 1990. Id. at
22.
    On May 4, 2017, Reboja filed an application for a de-
ferred retirement, which included a request for a spousal
“reduced annuity.” R.A. 20. OPM denied his claim,
explaining that, while Reboja had performed civilian
service, he never “served in a position subject to the Civil
Service Retirement Act,” and was, therefore, not entitled
“to benefits under the Civil Service Retirement Sys-
REBOJA v. OPM                                              3


tem . . . or a civil service annuity.” R.A. 46. OPM also
explained that Reboja could not make deposits to cover
his non-deduction service because he was not a current
employee in a covered position. Reboja appealed to the
Board. Id.
     On December 22, 2017, the Administrative Judge
(“AJ”) issued an initial decision affirming OPM’s determi-
nation. See generally Decision, 2017 MSPB LEXIS 5403.
The AJ first concluded that Reboja was not a current
federal employee and was ineligible to make deposits for
creditable, covered service between 1972 and 1990 under
5 U.S.C. § 8332(c). Id. at *16. The AJ accepted Reboja’s
time in indefinite or permanent appointment as credita-
ble. Id. Nonetheless, the AJ found that Reboja was not
entitled to an annuity because his service was never
covered under the Civil Service Retirement Act (“CSRA”).
Id. at *16–17. The AJ also rejected Reboja’s argument
that the CBA was not “federally enacted” and could not
operate to preclude his entitlement to an annuity. Id. at
*13. Reboja did not request full Board review of the
initial decision. See R.A. 1. Accordingly, the initial
decision became the final decision of the Board on Janu-
ary 26, 2018. Decision, 2017 MSPB LEXIS 5403 at *17–
18.
   Reboja appealed. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(9).
                       DISCUSSION
    We must affirm the Board’s decision unless we find it
to be “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). The petitioner has the burden
of proof of establishing entitlement to the benefit he seeks
by a preponderance of the evidence.           See 5 C.F.R.
4                                             REBOJA v. OPM




§ 1201.56(b)(2); Cheeseman v. Office of Pers. Mgmt., 791
F.2d 138, 141 (Fed. Cir. 1986).
    Reboja argues that the AJ erred by failing to consider
and accept his argument that 5 C.F.R. § 831.303(a) enti-
tles him to an annuity. Pet’r’s Br. 1–2. Reboja contends
that § 831.303(a) provides for a “deduction in an annuity
and excuse[s] the employee’s failure to make deposit into
the CSRS” for “noncontributory service performed before
October 1, 1982.” Id. at 2.
    The government responds that the AJ did not need to
address Reboja’s § 831.303(a) argument once it had de-
termined that Reboja did not serve in a position covered
under the CSRA. Resp’t’s Br. 5–6. The government also
submits that § 831.303(a) does not convert creditable
service into covered service. Id. at 6. Instead, according
to the government, § 831.303(a) merely provides that
creditable civilian service rendered after July 31, 1920
and prior to October 1, 1982 for which retirement deduc-
tions were not taken be included in determining length of
service for an annuity calculation and that, if deposits for
such service are not made, the resulting annuity be re-
duced by ten percent of the amount that should have been
deposited. Id. at 6–7.
    We agree with the government that the AJ did not err
in affirming OPM’s denial of Reboja’s request for an
annuity. To be eligible for a CSRS annuity, an employee
must complete five years of civilian service and at least
one of the last two years of that service must be “covered”
service, i.e., service that is subject to the CSRA. See 5
U.S.C. § 8333; Rosete v. Office of Pers. Mgmt., 48 F.3d 514,
516 (Fed. Cir. 1995). “[M]ost service as an employee of
the federal government is creditable service,” but “service
that is creditable service is not necessarily covered ser-
vice.” Herrera v. United States, 849 F.2d 1416, 1417 (Fed.
Cir. 1988). Covered service is more limited in scope and
refers to appointments that are “subject to the CSRA and
REBOJA v. OPM                                               5


for which an employee must deposit part of his or her pay
into the Civil Service Retirement and Disability Fund.”
Rosete, 48 F.3d at 516.
    The AJ correctly determined that Reboja’s federal
service was excluded from CSRA coverage because none of
Reboja’s SF-50 forms indicated that his service was
covered, because CSRS contributions were not deducted
from his pay, and because he was paid a lump-sum sever-
ance benefit in accordance with the CBA. See Decision,
2017 MSPB LEXIS 5403, at *12. Thus, the AJ correctly
determined that Reboja is not eligible for a CSRS annuity
because his appointment was not covered service.
     Section 831.303(a) does not compel a different result.
As this court has held previously, § 831.303(a) does not
alter the definition of covered service or convert creditable
service into covered service. See Lledo v. Office of Pers.
Mgmt., 886 F.3d 1211, 1214 (Fed. Cir. 2018) (concluding
that “§ 831.303(a) does not alter the definition of covered
service, or convert creditable service into covered service”
(citations omitted)); see also Dullas v. Office of Pers.
Mgmt., 708 F. App’x 672, 674 (Fed. Cir. 2017); Rosimo v.
Office of Pers. Mgmt., 448 F. App’x 60, 62 (Fed. Cir. 2011).
Because § 831.303(a) does not convert Reboja’s service
into covered service, the AJ did not err in affirming
OPM’s determination that Reboja is not entitled to an
annuity.
                       CONCLUSION
    For the foregoing reasons, we affirm the Board’s deci-
sion.
                       AFFIRMED
                           COSTS
    No costs.